El Juez Asociado Señor Hernández Denton
emitió la opinión del Tribunal.
El Ministerio Público nos solicita que revoquemos una decisión del extinto Tribunal de Distrito, Sala de Caguas, mediante la cual se suprimió cierta evidencia delictiva in-cautada por miembros de la División de Vehículos Hurta-dos de la Policía de Puerto Rico en el depósito de chatarra conocido como “El Capitán”. La incautación fue realizada durante un registro realizado por la Policía en dicho lugar sin la previa obtención de una orden judicial basada en causa probable y sin que existieran motivos fundados para creer que en el lugar intervenido se hubiera cometido un delito. El Tribunal de Circuito de Apelaciones confirmó al foro de instancia por entender que la intervención fue irrazonable.
En su recurso ante nos, el Ministerio Público aduce que la intervención realizada en el depósito de chatarra consti-tuyó un registro administrativo de un negocio estrecha-mente reglamentado, por lo que la Policía de Puerto Rico no estaba compelida a obtener una orden judicial como condición para realizarlo. Resolvemos que a tenor con la Ley Núm. 125 de 27 de junio de 1966, según enmendada, 10 L.P.R.A. see. 971 et seq., los depósitos de chatarra son negocios reglamentados estrechamente por el Estado. Por ello, la Policía de Puerto Rico puede realizar válidamente *246registros administrativos en ellos sin la previa obtención de una orden judicial sujeto a que se satisfagan los crite-rios que exponemos.
Sin embargo, devolvemos el caso de autos al foro de ins-tancia para que, a la luz de los pronunciamientos expues-tos en esta opinión, determine si la intervención específica de la Policía en el depósito de chatarra “El Capitán” fue realmente de naturaleza administrativa, para lo cual no era necesaria una orden judicial.
1 — i
El 19 de mayo de 1995, la División de Vehículos Hurta-dos de la Policía de Puerto Rico realizó una serie de inspec-ciones y registros en varios depósitos de chatarra (junkers) del área de Caguas sin gestionar previamente una orden de registro o allanamiento. En conformidad con el plan tra-zado, la Policía entró en las instalaciones del depósito de chatarra “El Capitán”, ubicado en la carretera Núm. 1 del Barrio Río Cañas de Caguas. Los propietarios de dicho de-pósito de chatarra son los recurridos Santiago Ferreira Morales y Santiago Ferreira Ortiz.
Al llegar al local, el policía Carlos E. Rivera Menéndez examinó los permisos de operación del negocio y no detectó irregularidad alguna. Luego de ello, “efectuó una inspec-ción en el lugar donde estaban las piezas [de vehículos de motor]”. Petición de certiorari, pág. 2. El Ministerio Pú-blico nos expresa que al hacerlo y examinar las piezas que allí se encontraban, los propietarios del depósito de chata-rra no pudieron manifestar cuál era la procedencia “de unas cincuenta y ocho (58) piezas, de las cuales, siete (7) aparecían con las series mutiladas y una correspondía a un vehículo que había sido declarado hurtado”. Id. La inter-vención inicial de la Policía en el local ocurrió sin que exis-tieran motivos fundados para creer que en el depósito de chatarra se hubiera cometido algún delito.
*247Ante este cuadro, la Policía incautó las piezas y poste-riormente presentó denuncias contra los propietarios de “El Capitán” por infracción al Art. 21 de la Ley para la Protección de la Propiedad Vehicular, 9 L.P.R.A. see. 3220, el cual penaliza la posesión voluntaria y a sabiendas de vehículos de motor o piezas de éstos con el número de serie mutilado. (1)
En el procedimiento judicial eventual, la defensa de Fe-rreira Morales y Ferreira Ortiz solicitó la supresión de la evidencia incautada al amparo de la Regla 234 de Procedi-miento Criminal, 34 L.P.R.A. Ap. II. Adujo para ello que la evidencia fue incautada ilegalmente por no haberse obte-nido previamente una orden de allanamiento. El Ministe-rio Público se opuso. A juicio de éste, la actuación de la Policía constituyó un registro administrativo de una acti-vidad comercial estrechamente reglamentada, por lo que era innecesario obtener una orden judicial.
El tribunal de instancia acogió los planteamientos de la defensa y suprimió la evidencia incautada. Inconforme con esta determinación, el Ministerio Público acudió ante el Tribunal de Circuito de Apelaciones, Circuito Regional VI de Caguas, Humacao y Guayama, mediante recurso de certiorari. Eventualmente, ese foro apelativo denegó la ex-pedición del recurso por entender que este tipo de interven-ción está proscrita por la Constitución dél Estado Libre Asociado de Puerto Rico, toda vez que fue realizada sin que *248el Estado gestionara una orden judicial basada en causa probable.
El Ministerio Público acudió ante nos señalando como único error esta determinación. Su contención principal consiste en que la intervención realizada por la Policía de Puerto Rico en el depósito de chatarra “El Capitán” fue un registro administrativo de un negocio estrechamente regla-mentado, por lo que constituyó una actuación guberna-mental exceptuada del imperativo constitucional que obliga al Estado a obtener una orden judicial como condi-ción para realizar un registro, allanamiento o incautación. De este modo, el Ministerio Público nos confronta con la validez constitucional de este tipo de intervención bajo la Constitución del Estado Libre Asociado de Puerto Rico. Atendamos esta controversia de umbral.
H-1 f — f
La resolución de la controversia de autos se enmarca en los parámetros de la protección constitucional contra regis-tros, allanamientos e incautaciones irrazonables de la See. 10 del Art. II de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1. Dicha sección dispone, en parte, que:
No se violará el derecho del pueblo a la protección de sus personas, casas, papeles y efectos contra registros, incautacio-nes y allanamientos irrazonables.
Sólo se expedirán mandamientos autorizando registros, alla-namientos o arrestos por autoridad judicial, y ello únicamente cuando exista causa probable apoyada en juramento o afirma-ción, describiendo particularmente el lugar a registrarse, y las personas a detenerse o las cosas a ocuparse.
Evidencia obtenida en violación de esta sección será inadmi-sible en los tribunales. Art. II, Sec. 10, Const. E.L.A., supra, ed. 1982, pág. 299.
En innumerables ocasiones hemos destacado que el objetivo básico de esta disposición, al igual que su equi-*249valente federal(2) es proteger el ámbito de intimidad y dig-nidad del individuo frente a actuaciones arbitrarias e irrazonables del Estado. Pueblo v. Yip Berríos, 142 D.P.R. 386 (1997); Pueblo v. Santiago Alicea I, 138 D.P.R. 230 (1995). Véanse: E.L. Chiesa, Derecho procesal penal de Puerto Rico y Estados Unidos, Colombia, Ed. Forum, 1991, T. 1, pág. 283; O.E. Resumil de Sanfilippo, Derecho Procesal Penal, New Hampshire, Equity Publishing Corp., 1990, T. 1, pág. 203. En términos prácticos, dicha disposición protege la intimidad y dignidad de los seres humanos, ampara sus documentos y demás pertenencias e interpone la figura de un juez entre los funcionarios públicos y la ciudadanía para ofrecer mayor garantía de razonabilidad a toda intru-sión gubernamental. E.L.A. v. Coca Cola Bott. Co., 115 D.P.R. 197, 207 (1984); Pueblo v. Dolce, 105 D.P.R. 422, 429-431 (1976). Como derivado de estos intereses y del mandato constitucional, todo registro, incautación o alla-namiento realizado sin orden judicial se presume inválido, por lo que le compete al Estado demostrar la razonabilidad de la intervención realizada en tales circunstancias. Final-mente, evidencia obtenida en violación de la precitada dis-posición constitucional es inadmisible en los tribunales.
La Sec. 10 del Art. II de nuestra Constitución, supra, no proscribe todo tipo de registro, allanamiento o incautación efectuada sin la previa obtención de una orden judicial fundada en causa probable. Sólo prohíbe registros, allanamientos e incautaciones irrazonables. De ahí que la razonabilidad sea el criterio fundamental en la evaluación de si determinada actuación gubernamental ha transgredido las limitaciones impuestas por nuestra Constitución. La razonabilidad de una intervención gubernamental, de *250ordinario, se determina balanceando los intereses presen-tes a la luz de la totalidad de las circunstancias involucra-das en la actuación gubernamental impugnada. Pueblo v. Yip Berríos, supra; E.L.A. v. P.R. Tel. Co., 114 D.P.R. 394, 402 (1983); Pueblo v. Lebrón, 108 D.P.R. 324, 331 (1979). Véase Resumil de Sanfilippo, op. cit., pág. 205.(3)
La protección constitucional contra registros, incautaciones y allanamientos irrazonables no sólo aplica a registros de naturaleza criminal o penal, sino también a registros de naturaleza administrativa. E.L.A. v. Coca Cola Bott. Co., supra. De este modo, “[l]a regla general es ... que todo registro, allanamiento o incautación que se realice, no importa su índole penal o administrativa, es irrazonable per se de llevarse a cabo sin orden judicial previa”. Íd., pág. 207.
Sin embargo, el estándar para determinar causa probable para la expedición de una orden de registro, en el contexto de registros administrativos, es, de ordinario, me-nos riguroso que el que existe en el ámbito criminal. E.L.A. v. Coca Cola Bott. Co., supra. Como se sabe, distinto a un registro de naturaleza penal —cuyo objetivo principal con-*251siste en la investigación de actividad criminal— los regis-tros administrativos pretenden velar por el cumplimiento de normas, esquemas o reglamentos diseñados para regular diversas actividades legítimas de nuestra sociedad. Véanse: Chiesa, op. cit., pág. 470; D. Fernández Quiñones, Derecho administrativo y Ley de Procedimiento Adminis-trativo Uniforme, Colombia, Ed. Forum, 1993, pág. 229. No obstante, “si el objetivo primario de un registro administra-tivo es obtener evidencia para un proceso penal, deberá cumplirse con las normas tradicionales exigibles en las causas de naturaleza criminal”. (Énfasis suplido.) E.L.A. v. Coca Cola Bott. Co., supra, pág. 213.
En E.L.A. v. Coca Cola Both Co., supra, reconocimos, además, que la protección constitucional de la Sec. 10 del Art. II, supra, se extiende a los establecimientos comerciales. Véanse: Marshall v. Barlow’s, Inc., 436 U.S. 307, 312 (1978); See v. City of Seattle, 387 U.S. 541 (1967). En ese contexto, el alcance de la protección constitucional estará sujeto a la norma general que requiere balancear los intereses del Estado frente a la expectativa de intimidad reconocible al propietario del comercio en cuestión. Véase Donovan v. Dewey, 452 U.S. 594, 598-599 (1981).
HH HH HH
Ahora bien, en la jurisdicción federal se ha reconocido la existencia de un tipo de industria o actividad comercial en las cuales la expectativa de intimidad jurídicamente reco-nocible a sus propietarios está particularmente atenuada. Se trata de las llamadas industrias o comercios estrecha-mente reglamentados {closely regulated industries). Donovan v. Dewey, supra.
Según la doctrina federal, cierto tipo de comercio o in-dustria se aparta de la norma general en cuanto a los re-quisitos de orden judicial y causa probable que deben ser satisfechos bajo los estándares de la Cuarta Enmienda *252federal. Esta distinción se fundamenta en la existencia de un interés sustancial del Estado sobre determinadas áreas, que, de ordinario, se manifiesta mediante la existen-cia de una amplia y rigurosa reglamentación gubernamen-tal aplicable a la industria en cuestión. La rigurosidad de la reglamentación gubernamental sobre determinada in-dustria o comercio atenúa la expectativa de intimidad que razonablemente puede albergar una personal(4)
En tales contextos, el Tribunal Supremo de Estados Unidos y diversos tribunales de menor jerarquía han per-mitido los registros administrativos sin la previa obtención de una orden judicial. New York v. Burger, 482 U.S. 691, 702 (1987); Donovan v. Dewey, supra (industria de minas de carbón); United States v. Biswell, 406 U.S. 311 (1972) (armas de fuego); Colonnade Catering Corp. v. United States, 397 U.S. 72 (1970) (bebidas alcohólicas); United States v. Acklen, 690 F.2d 70 (6to Cir. 1982) (industria de farma-cias); Marshall v. Nolichuckey Sand Co., 606 F.2d 693 (6to Cir. 1979) (areneros y graveras), cert. denegado en 446 U.S. 908 (1980); S & S Pawn Shop Inc. v. City of Del City, 947 F.2d 432 (10mo Cir. 1991) (casas de empeño); U.S. v. Domínguez-Prieto, 923 F.2d 464 (6to Cir. 1991) (industria de acarreo de bienes). U.S. v. Johnson, 994 F.2d 740 (10mo Cir. 1993) (negocio de disecado de animales); Rush v. Ohledo, 756 F.2d 713 (9no Cir. 1985) (hogares de cuidado diurno); U.S. v. Blocker, 104 F.3d 720 (5to Cir. 1997) (industria de seguros); Abateco Services, Inc. v. Bell, 23 Va.App. 504 (1996) (industria de remoción de asbesto); Lievesley v. C.I.R., 985 F.Supp. 206 (D.Mass. 1997) (transportistas).
No obstante, el hecho de que jurídicamente la expecta-tiva a la intimidad de un propietario de una empresa o industria estrechamente reglamentada esté atenuada *253frente al interés gubernamental involucrado, y que, en con-secuencia, como norma general, no se requiera la obtención de una orden judicial fundada en causa probable para que la intervención estatal sea válida, no significa que no exista protección constitucional alguna. Los propietarios de industrias estrechamente reglamentadas no quedan desprovistos de protección frente a la posibilidad de arbi-trariedad por parte de las agencias con jurisdicción sobre sus industrias.
En este contexto, el Tribunal Supremo de Estados Unidos ha establecido que, bajo la Cuarta Enmienda federal, la validez de los registros administrativos realizados sin orden judicial por funcionarios estatales en negocios estrechamente regulados está condicionada a que se satisfagan los siguientes tres (3) requisitos: (1) debe existir un interés gubernamental sustancial que fundamente el esquema regulador bajo el cual la inspección en cuestión se realiza; (2) la realización de la inspección sin orden debe ser necesaria para adelantar el interés gubernamental, y (3) el programa de inspección que contenga el estatuto debe constituir un sustituto constitucionalmente adecuado a la orden judicial en cuanto a certeza y regularidad. New York v. Burger, supra. Véase Chiesa, op. cit., págs. 471-472.
Examinadas las normas federales en torno a los regis-tros administrativos de actividades comerciales estrecha-mente reguladas, evaluemos cuál es la situación en Puerto Rico.
IV
En H.M.C.A. (P.R.), Inc., etc. v. Contralor, 133 D.P.R. 945 (1993), reseñamos la norma prevaleciente en Estados Unidos en torno a los registros administrativos de indus-trias o negocios estrechamente reglamentados. Sin embargo, allí, por no ser necesario para la adjudicación de la *254controversia que teníamos ante nuestra consideración, no incorporamos a nuestro acervo constitucional la doctrina aplicable a este tipo de industrias en la jurisdicción federal. Sin embargo, destacamos que aún en el contexto de registros administrativos podrían existir circunstancias apremiantes que justificarían una desviación de la norma general de requerir una orden judicial basada en causa probable. H.M.C.A. (P.R.), Inc., etc. v. Contralor, supra; E.L.A. v. Coca Cola Bott. Co., supra, pág. 212.
Consideramos, y así lo resolvemos, que bajo el Art. II, Sec. 10 de nuestra Constitución, supra, los registros administrativos de negocios estrechamente regulados configuran una de las excepciones a la norma general esbozada en E.L.A. v. Coca Cola Bott. Co., supra, en cuanto al requisito de orden judicial. El balance de los intereses públicos y privados nos lleva a así actuar.
De ordinario, una industria o actividad comercial es objeto de particular atención por el aparato estatal cuando la actividad realizada incide de manera significativa sobre la seguridad o salud pública. Estas son áreas sobre las cuales el Estado posee un legítimo interés. De este modo, una intervención administrativa en industrias de este tipo es, a los ojos del público, marcadamente menos nociva a la intimidad que una realizada en negocios que no están bajo el constante examen de las autoridades estatales y en las cuales el Estado no posee un interés de similar envergadura.
Nótese, además, que cuando una persona escoge involucrarse en un negocio cuya operación tiene tangencia con algún aspecto de la salud o seguridad pública y decide gestionar una licencia que autorice su participación en él, lo hace consciente de que los libros y expedientes del negocio, así como los propios bienes objeto de la actividad comercial estarán sujetos a una inspección gubernamental muy intensa. El interés gubernamental en velar por el es-*255tricto cumplimiento de la reglamentación en el contexto de este tipo de actividad comercial cobra mayor significado frente al reclamo de intimidad personal. En tales circuns-tancias, resultaría oneroso y, por consiguiente, irrazonable obligar al Estado a que obtenga una orden judicial basada en causa probable para que pueda efectuar de forma válida un registro administrativo. De este modo, los intereses es-tatales postulados minimizan la expectativa de intimidad que la sociedad puede razonablemente reconocerle al pro-pietario del negocio y, en consecuencia, bajo los parámetros de nuestra Carta de Derechos, resulta razonable la inter-vención y el registro administrativo sin la previa obtención de una orden judicial.
Esta conclusión también encuentra apoyo en la Sec. 6.1 de la Ley de Procedimiento Administrativo Uniforme del Estado libre Asociado de Puerto Rico, Ley Núm. 170 de 12 de agosto de 1988, según enmendada, 3 L.P.R.A. see. 2191. et seq. Esta sección consagra la facultad de las agencias administrativas de realizar inspecciones para asegurar el cumplimiento de las leyes y los reglamentos que administran, sujeto a la previa obtención de una orden judicial, salvo en tres (3) circunstancias: en casos de emergencia, cuando el registro es realizado al amparo de las facultades de conceder licencias o permisos, o en casos en que la información es obtenible a simple vista. Aunque esta autorización legislativa no impone limitaciones a la actuación de las agencias administrativas cuando actúan bajo su amparo, no hay duda de que la autorización conferida debe ser interpretada de forma consecuente con los parámetros de la Cuarta Enmienda federal y, más aún, con nuestros pronunciamientos en torno a la realización de registros administrativos en industrias estrechamente reglamentadas bajo la Sec. 10 del Art. II de nuestra Constitución, supra.
En consecuencia, una vez se determina que nos encontramos ante una actividad comercial o industrial de las estrecha o íntimamente reglamentadas, la razonabili-*256dad del registro administrativo sin la obtención de una or-den judicial bajo la Sec. 10 del Art. II de nuestra Constitu-ción, supra, como norma general, estará condicionada a que se cumplan estrictamente los siguientes criterios: (1) debe existir un interés estatal sustancial que fundamente el esquema regulador; (2) el esquema regulador promueve el interés del Estado, y (3) el esquema regulador de la agencia debe constituir un sustituto constitucional ade-cuado a la orden judicial en cuanto a certeza y regularidad de la intervención. (5)
Sin embargo, debemos destacar un aspecto. No toda actividad comercial que requiera la obtención de una licencia expedida por el Estado para que una persona pueda realizarla válidamente, o que requiera que la persona en cuestión lleve registros de la operación del negocio, constituye una industria de las estrechamente reglamentadas. Estos elementos, si bien de ordinario están presentes en las actividades que en otras jurisdicciones han sido catalogadas como industrias estrechamente reglamentadas, no son determinantes per se.
Es preciso examinar la naturaleza de la industria en cuestión para determinar si su operación incide sobre la seguridad y salud públicas. Así, sin pretender ser exhaus-tivos, resulta adecuado considerar si el estatuto establece un esquema detallado para la concesión de licencias de ser éstas requeridas, si la operación de la actividad está sujeta al cumplimiento de estrictas medidas de seguridad y ope-ración, y si la violación de las disposiciones estatutarias acarrea sanciones civiles y penales, entre otros aspectos. La determinación deberá hacerse mediante un examen caso a caso. Ninguno de estos factores es determinante y su *257examen debe realizarse integralmente para hacer un ade-cuado balance entre los intereses públicos y privados.
Aclarado lo anterior, examinemos si el alegado registro administrativo realizado por la Policía de Puerto Rico en el depósito de chatarra “El Capitán” satisfizo las exigencias constitucionales de la Sec. 10 del Art. II de nuestra Cons-titución, supra, y por lo tanto, evaluemos si la evidencia obtenida como consecuencia de esa intervención es admisi-ble como prueba de cargo contra los imputados.
La contención fundamental del Procurador General con-siste en que se trata de un registro administrativo de una actividad comercial estrechamente reglamentada, por lo que, conforme a la jurisprudencia federal, la Policía no es-taba obligada a obtener una orden judicial. Analicemos, por lo tanto, si en Puerto Rico los depósitos de chatarra constituyen una actividad comercial estrechamente regla-mentada por el Estado.
V
En New York v. Burger, supra, el Tribunal Supremo de Estados Unidos resolvió que la industria de depósitos de chatarra era una industria estrechamente reglamentada dentro de los parámetros de la Cuarta Enmienda federal luego de destacar varias características de este tipo de actividad comercial que evidenciaban que era objeto de una reglamentación sustancial: existía una amplia reglamentación de la actividad de desmantelamiento de vehículos en Nueva York y los demás estados de Estados Unidos; la operación del negocio estaba condicionada a la previa obtención de una licencia de operación y al pago de un cargo; el operador de un depósito de chatarra debía mantener un registro de las piezas que tenía en sus instalaciones; debía exponer la licencia del negocio en un lugar visible al público; se exponía a la imposición de multas y sanciones criminales si incumplía la reglamentación, y la *258actividad en cuestión constituía una rama de la industria automovilística que ha existido y ha estado regulada por muchos años.(6)
En Puerto Rico se impone similar conclusión. En nues-tra jurisdicción, los negocios de depósitos de chatarra están regulados por la Ley Núm. 125, según enmendada, supra. Dicha ley dispone que para poder dedicarse a esa actividad las personas deberán obtener una licencia expedida por el Secretario del Departamento de Transportación y Obras Públicas. 10 L.P.R.A. sec. 971c. La solicitud de la licencia deberá acompañarse por un permiso de uso expedido por la Administración de Reglamentos y Permisos, 10 L.P.R.A. sec. 971c, además del pago de doscientos cincuenta dólares ($250) en concepto de derechos. 10 L.P.R.A. sec. 971h. Una vez obtenida la licencia, ésta deberá ser colocada en un lugar del establecimiento que sea visible a las personas que visitan el depósito. 10 L.P.R.A. see. 97 li.
El estatuto, además, establece varias condiciones de ubicación que deberán ser satisfechas para que pueda con-cederse la licencia de operación. Al respecto, advierte que el lugar propuesto para el depósito deberá estar oculto de la vista del público y deberá estar a una distancia no me-nor de mil (1,000) pies de la carretera, si ésta fuere prima-ria, o de quinientos (500) en el caso de las demás carreteras. 10 L.P.R.A. see. 97 Id. Asimismo, el Secretario del Departamento de Transportación y Obras Públicas con-serva facultad para, en casos específicos y a la luz de las circunstancias particulares del área en donde se propone ubicar el local, fijar una distancia mayor de separación en-tre el depósito y la servidumbre de la carretera, 10 L.P.R.A. *259sec. 971c. Además, posee facultad para establecer aquellas condiciones adicionales que sean necesarias para proteger el valor de las áreas circundantes. 10 L.P.R.A. sec. 971a.
En cuanto a la operación del negocio, la ley ordena a los propietarios a que toda operación relacionada con el depó-sito sea realizada dentro de las instalaciones, 10 L.P.R.A. sec. 971d(d), y a que mantengan un libro de registro en donde anoten fielmente el nombre, la firma y la dirección de la persona que lleva un vehículo al depósito, la fecha en que se recibe, la descripción más completa posible del ve-hículo o pieza, los números de registro, tablilla, motor o caja del vehículo o las razones por las cuales no puede ha-cer anotación de estos datos en su libro de registro, y cual-quier transacción que realice con dicho vehículo o pieza. 10 L.P.R.A. sec. 971d(g). La información contenida en el libro de registro deberá ser preservada por no menos de cinco (5) años desde la última entrada en el libro. 10 L.P.R.A. see. 971d(g).
Finalmente, la Ley de Depósitos de Chatarra establece que la licencia de operación del negocio
... deberá ser mostrada para su examen a cualquier agente del orden público [o] representante del Departamento de Hacienda, del Departamento de Transportación y Obras Públicas o de la Junta de Planificación, la Administración de Reglamentos y Permisos o agente autorizado de cualquier otro departamento o entidad gubernamental. (Enfasis suplido y corchetes en el original.) 10 L.P.R.A. 971i.
Por otro lado, la Ley para la Protección de la Propiedad Vehicular, Ley Núm. 8 de 5 de agosto de 1987 (9 L.P.R.A. see. 3201 et seq.), también impone restricciones a la opera-ción de un depósito de chatarra. En específico, dispone en su Art. 12 que todo operador de un depósito de chatarra no podrá “comprar, permutar, vender, recibir en depósito, im-portar ni exportar vehículos de motor, chatarra o piezas de vehículo con los números de serie borrados, mutilados, al-terados, desprendidos, sustituidos, sobrepuestos o en al-guna forma ilegibles o destruidos”. 9 L.P.R.A. see. 3211(4).
*260Más adelante, la misma ley autoriza a la Policía de Puerto Rico o a cualquiera de sus miembros a:
(2) Inspeccionar cualquier depósito de chatarra, casa vende-dora de vehículos de motor o piezas de vehículos de motor, ga-raje de mecánica, garaje de hojalatería o pintura, e inspeccio-nar los vehículos o piezas que en dichos lugares se encuentren cuando se tengan motivos fundados para creer que en el mismo se encuentren piezas o vehículos apropiados ilegalmente, roba-dos o desaparecidos. ... (Enfasis suplido.) 9 L.P.R.A. see. 3216(2).
Como puede apreciarse, la legislación aplicable esta-blece un esquema detallado para la concesión de una licen-cia para operar un depósito de chatarra. En este sentido, define con precisión los requisitos que deben ser satisfe-chos para obtenerla y concede discreción al Secretario del Departamento de Transportación y Obras Públicas para hacerlos más rigurosos, así como para establecer condicio-nes específicas adicionales para que pueda operarse este tipo de negocio.
De igual forma, los estatutos aplicables imponen varios requisitos operacionales que deben ser cumplidos de forma estricta, tales como la exhibición al público de la licencia de operación y mantener al día un registro que contenga los números de serie y de tablilla de todos los vehículos que se encuentren en las instalaciones. Finalmente, la legislación establece un esquema de supervisión del cumplimiento es-tricto de las disposiciones y establece penalidades por el incumplimiento del esquema.
Por otro lado, no hay duda de que la operación de un depósito de chatarra puede incidir sobre la seguridad pública, al ser un destino potencial de vehículos hurtados. La existencia de un esquema regulador en esta actividad comercial es sólo parte de las medidas tomadas por el Estado para promover la seguridad pública al pretender disuadir el tráfico de piezas de autos hurtados.
Todo lo anterior nos convence de que en Puerto *261Rico, al igual que en muchos de los estados de Estados Unidos, los depósitos de chatarra constituyen un negocio estrechamente regulado bajo los parámetros de la protec-ción contra registros, allanamientos e incautaciones irrazo-nables de nuestra Constitución. Por lo tanto, sus operado-res poseen una expectativa de intimidad atenuada en relación con su operación.
Examinemos, entonces, los demás elementos que debe-mos considerar: (1) si existe un interés gubernamental sus-tancial que fundamente el esquema regulador de la agen-cia que realiza el registro administrativo; (2) si el esquema regulador del comercio adelanta el interés estatal, y (3) si el esquema regulador contiene suficientes garantías en cuanto a certeza y regularidad de forma tal que constituye un sustituto adecuado a la orden judicial.
VI
A. No hay duda de que el Estado tiene un interés sus-tancial que fundamenta la imposición de restricciones so-bre los depósitos de chatarra. En la actualidad, el robo de vehículos de motor constituye un serio problema social. De hecho, en el pasado hemos destacado que “dada su movili-dad el automóvil en ocasiones es el medio utilizado por los delincuentes para sus actividades ilícitas y con frecuencia es el producto del delito”. Pueblo v. Malavé González, 120 D.P.R. 470, 479 (1988). Para facilitar su tráfico, parte de los vehículos robados son eventualmente desmantelados, lo que convierte a los depósitos de chatarra en un destino potencial de muchas de sus piezas si no existe una fiscali-zación efectiva de la operación de este tipo de negocio. En vista de ello, el Estado tiene una clara necesidad de impo-ner restricciones sobre estas operaciones.
El aumento dramático en el número de vehículos per cápita en nuestro país, la alta incidencia delictiva que existe —para la cual, en ocasiones se usan vehículos de *262motor reconstruidos con piezas robadas— son sólo elemen-tos adicionales que justifican la existencia de una estrecha reglamentación sobre los depósitos de chatarra. En vista de lo anterior, resolvemos que existe un interés guberna-mental sustancial que sirve de fundamento adecuado a la existencia de un esquema regulador sobre los negocios de depósitos de chatarra.
Examinemos, entonces el segundo factor que debemos considerar en la evaluación de la razonabilidad de las in-tervenciones que se realizan en actividades comerciales es-trechamente reglamentadas: si el esquema regulador pro-mueve el interés estatal.
B. Nuestra evaluación de este segundo criterio requiere que analicemos si el esquema regulador de la actividad comercial —la realización de inspecciones periódicas, la naturaleza de la información requerida en las inspecciones, el tipo de control que se requiere que sea llevado por los operadores del negocio— permite adelantar el interés que el Estado pretende promover. Sólo es preciso establecer un nexo o relación lógica entre el esquema promulgado y el interés estatal.
En el caso de autos, el esquema propuesto condiciona la operación de un depósito de chatarra a la obtención de una licencia. Las piezas almacenadas en el depósito deberán estar identificadas por números de serie y tablilla, en un libro de registro, el cual, además, deberá contener el nom-bre y la dirección de las personas de quienes fueron adquiridas. Estos libros podrán ser inspeccionados por los funcionarios estatales que la propia ley establece.
Sin duda alguna, este esquema permite promover el interés del Estado de evitar el robo de vehículos de motor al pretender prevenir que a esta actividad comercial lleguen piezas adquiridas ilegalmente. La obligación del propietario del depósito de mantener un libro que contenga la información aludida constituye una forma de controlar la trayectoria de los vehículos y piezas que entran y salen *263del depósito de chatarra. El nexo racional entre el esquema y el interés postulado es, en consecuencia, evidente.
Resuelto lo anterior, consideremos finalmente el tercer elemento: si el esquema regulador establecido estatutaria-mente contiene suficientes garantías en cuanto a certeza y regularidad de forma tal que constituye un sustituto ade-cuado a la orden judicial.
C. Según el Tribunal Supremo federal expresó en New York v. Burger, supra, pág. 703, este tercer requisito signi-fica que:
... el estatuto regulador debe satisfacer las dos funciones bási-cas de la orden judicial: debe advertir al propietario del negocio que el registro es realizado al amparo de una ley y tiene un alcance definido apropiadamente, y debe limitar la discreción de los oficiales inspectores. (Traducción nuestra.)
Estimamos que las garantías en cuanto a certeza y regularidad de un estatuto que autoriza a una agencia administrativa a realizar registros administrativos en negocios estrechamente reglamentados quedan satisfechos adecuadamente bajo la Sec. 10 del Art. II de nuestra Carta de Derechos, supra, si se satisfacen, al menos, los siguientes elementos: (1) el estatuto advierte al propietario del depósito de chatarra que su negocio está sujeto a inspecciones no discrecionales por parte de funcionarios públicos al amparo de una ley; (2) el estatuto establece el alcance de la inspección y notifica a su propietario quiénes están autorizados para realizarlo, y (3) el tiempo, lugar y alcance de la inspección está limitado adecuadamente.
De entre estos tres (3) factores, el que ha sido exami-nado con mayor cautela por los tribunales en Estados Uni-dos es el concerniente a las limitaciones en cuanto a tiempo, lugar y alcance. Estas limitaciones son esenciales para que el registro administrativo sin una orden judicial de un negocio estrechamente regulado sea constitucional al limitar adecuadamente el ejercicio de discreción de los *264funcionarios estatales. LaFave, supra, págs. 438-439.(7) Pero, como veremos, la experiencia en otras jurisdicciones es contraria a una evaluación mecánica, sujeta a reglas estrictas, para determinar si este criterio queda satisfecho.
 Como parte de esta determinación algunos tribu-nales han examinado si el estatuto autoriza que las inspec-ciones sean realizadas sólo durante horas laborables. Véanse: Horner v. State, 836 P.2d 679 (Okl. 1992); Com. v. Tart, 557 N.E.2d 1123 (1990); State v. VFW Post 3562, 525 N.E.2d 773 (1988); Yingsum Au v. State, 369 S.E.2d 905 (1988); Commonwealth v. Eagleton, 521 N.E.2d 1363 (1988); Baggett v. State, 722 S.W.2d 700 (1987); People v. Krull, 481 N.E.2d 703 (1985); Bionic Auto Parts and Sales, Inc. v. Fahner, 721 F.2d 1072 (7mo Cir. 1983); Moore v. State, 442 So.2d 215 (1983); Frey v. Panza, 621 F.2d 596 (3er Cir. 1980); State v. Tindell, 399 N.E.2d 746 (1980); Lievesley v. C.I.R., supra. De hecho, en New York v. Burger, supra, el Tribunal Supremo de Estados Unidos destacó en su análisis que el estatuto allí considerado sólo permitía los registros administrativos de depósitos de chatarra du-rante las horas en que estaba abierto al público.
En aquellas circunstancias en las que el estatuto no contiene limitaciones específicas sobre este aspecto, algu-nos tribunales han evaluado si la agencia administrativa que realiza los registros administrativos ha adoptado cla-ramente esa política. Véanse: Rush v. Obledo, supra; United States ex rel. Terraciano v. Montanye, 493 F.2d 682 (2do Cir. 1974); Santikos v. State, 836 S.W.2d 631 (1992).(8)
*265En cuanto a las limitaciones sobre el alcance, los tribu-nales han examinado varios aspectos. Por un lado, se ha evaluado si el estatuto o reglamento administrativo, según sea el caso, contiene una declaración específica que precise qué cosas pueden ser examinadas, tales como libros de re-gistro o equipo. Bionic Auto Parts and Sales, Inc. v. Fahner, supra; Hosto v. Brickell, 265 Ark. 147 (1979); State v. Tindell, supra. Por otro lado, algunos tribunales han exa-minado si el estatuto regulador contiene alguna declara-ción de propósitos que sirva de guía a quien realiza la ins-pección en términos de qué debe examinar para lograr los propósitos de la regulación. Com. v. Accaputo, 380 Mass. 435 (1980).
La frecuencia de las inspecciones es otro aspecto del cri-terio de regularidad que debe ser evaluado para determi-nar si el estatuto limita adecuadamente la discreción de los funcionarios gubernamentales. Al respecto, algunos tribu-nales han examinado si el esquema regulador establece un número máximo de intervenciones que la entidad puede realizar en determinado período; véanse Bionic Auto Parts and Sales, Inc. v. Fahner, supra (el estatuto examinado limitaba los registros a horario regular de trabajo, estable-cía un límite máximo de 24 horas de duración y restringía los registros a ton máximo de seis (6) en cada período de seis (6) meses); State v. VFW Post 3562, supra; o si se limita la duración de la intervención, Bionic Auto Parts and Sales, Inc. v. Fahner, supra.
Estimamos que limitaciones similares a estas constitu-yen garantías adecuadas y necesarias para que el esquema regulador satisfaga las exigencias constitucionales de la Sec. 10 del Art. II de nuestra Carta de Derechos, supra, y por lo tanto, para que constituyan un sustituto adecuado a la orden judicial.
*266Sin embargo, es preciso destacar que aunque un estatuto satisfaga los criterios de certeza y regularidad requeridos, éste no puede autorizar válidamente un registro más amplio dirigido a descubrir evidencia no relacionada con los propósitos legislativos claramente delineados al permitir el registro sin orden. El esquema estatutario no puede constituir una autorización válida de una intervención gubernamental si su objetivo es ajeno a la finalidad de velar por el cumplimiento efectivo del esquema regulador de la actividad comercial afectada. En consecuencia, un registro administrativo de un negocio estrechamente reglamentado no puede convertirse en un registro general en busca de evidencia incriminatoria. Ahora bien, “si en el curso de una inspección civil bona fide se descubre prueba utilizable en un proceso penal, ello de por sí no invalidará el registro”. E.L.A. v. Coca Cola Bott. Co., supra, pág. 213. Compete a los tribunales determinar si un registro administrativo es un pretexto para realizar una inspección desvinculada del esquema regulador de la industria o negocio y, por tanto, ajena a la inspección administrativa bona fide. Pueblo v. Yip Berrios, supra. Véanse, además: Abel v. United States, 362 U.S. 217 (1960); U.S. v. Johnson, supra (en donde agentes federales usaron una inspección estatal como pretexto para hacer un amplio registro investigativo); Long v. Van de Kamp, 772 F. Supp. 1141 (D. Cal. 1991).
Por lo tanto, somos de opinión que, si bien la validez de un registro administrativo de una actividad comercial es-trechamente reglamentada no está condicionada a la pre-via obtención de una orden judicial de registro y sí a la concurrencia de los requisitos que hemos discutido, el al-cance de la intervención administrativa en tales contextos está limitada a verificar el cumplimiento del esquema re-gulador que autoriza la Asamblea Legislativa. En conse-cuencia, los funcionarios estatales autorizados por ley para *267hacer este tipo de intervención sólo podrán actuar en los establecimientos de acuerdo con el esquema regulador.
D. Al examinar la autorización estatutaria en la que la Policía de Puerto Rico fundamenta su actuación en el de-pósito de chatarra “El Capitán”, lo hacemos conscientes de los firmes principios de hermenéutica que requieren que examinemos un estatuto “‘teniendo presente el propósito social que lo inspiró’”. González Pérez v. E.L.A., 138 D.P.R. 399, 405 (1995). Esos principios, además, nos obligan a que interpretemos las leyes “dándole sentido lógico a sus dife-rentes secciones, supliendo las posibles deficiencias cuando esto fuere necesario”. íd. Véanse: Ramírez de Ferrer v. Mari Brás, 144 D.P.R. 141 (1997), opinión de conformidad; Zambrana Maldonado v. E.L.A., 129 D.P.R. 740 (1992); Torres v. Castillo Alicea, 111 D.P.R. 792 (1981).
En el caso de autos, la disposición estatutaria que el Procurador General señala como la fuente jurídica de la autoridad de la Policía de Puerto Rico para registrar sin orden los depósitos de chatarra es el Art. 9 de la Ley de Depósitos de Chatarra, según enmendada, 10 L.P.R.A. see. 97 li. Dicho artículo impone a los operadores de estos depósitos el deber de mostrar la licencia de operación del negocio a “cualquier agente del orden público [o] representante del Departamento de Hacienda, del Departamento de Transportación y Obras Públicas o de la Junta de Planificación, la Administración de Reglamentos y Permisos o agente autorizado (Corchetes en el original.) 10 L.P.R.A. sec. 971i.
Además, el Art. 5 (10 L.P.R.A. sec. 971d(h)) concede libre acceso a la Policía de Puerto Rico a “oficinas, archivos y el área del depósito de chatarra con el fin de inspeccionar el libro registro” que la ley le impone conservar al propietario del depósito. Más adelante, el mismo artículo confiere a la Policía autorización para “ocupar ... tablillas, registration *268[sic] y números de series de los vehículos que estén depo-sitados en el local”.(9)
Como puede apreciarse, el estatuto advierte claramente a los operadores de depósitos de chatarra que sus instala-ciones estarán sujetas a inspecciones por parte de funcio-narios estatales. Al respecto, identifica quiénes son los fun-cionarios autorizados para realizarlo. Véase H.M.C.A. (P.R.), Inc., etc. v. Contralor, supra.
El alcance de la intervención está también demarcado en el estatuto. De este modo, limita el registro administra-tivo a la constatación de que el operador del depósito posee una licencia vigente y al examen del libro de registro en donde se detalla la procedencia de las piezas y los vehícu-los que están en el local. En el caso específico de la Policía de Puerto Rico, la ley le confiere autoridad para entrar al área administrativa con el objetivo exclusivo de inspeccio-nar el libro de registro. Una lectura del estatuto sugiere que el área administrativa a la cual puede tener acceso la Policía de Puerto Rico está limitada y condicionada a aque-llas áreas a las cuales sea necesario entrar para examinar el libro registro.
Finalmente, el estatuto autoriza a la Policía a “ocupar” tablillas, números de registro y de serie. El estatuto no *269define bajo qué circunstancias se puede “ocupar” tal información. Sin embargo, una interpretación razonable e integral del esquema regulador revela que la “ocupación” de piezas que autoriza está predicada en la existencia de motivos fundados por parte de la Policía de Puerto Rico de que tales piezas son robadas. Véase 9 L.P.R.A. see. 3216.
Los números de serie de las piezas, por su parte, pueden ser inspeccionados por la Policía sin que para ello sea ne-cesario incautarse de las piezas. Se trata de evidencia que puede ser percibida visualmente sin necesidad de ocupar la pieza. Adviértase, que la Ley para la Protección de la Pro-piedad Vehicular prohíbe a los dueños de depósitos de cha-tarra o a sus operadores adquirir por cualquier forma ve-hículos o piezas de éstos con el número de serie mutilado o alterado. 9 L.P.R.A. see. 3211(4). Esta prohibición es parte del esquema regulador existente en nuestra jurisdicción sobre esta actividad comercial y su cumplimiento puede ser eficientemente constatado mediante la inspección de las piezas que hay en el local.
Por otro lado, el estatuto no contiene ninguna limitación específica en cuanto al horario en que pueden ser realizados los registros o en cuanto al tiempo máximo que deben durar. Tampoco limita la frecuencia con que estas inspecciones pueden ser realizadas, ni establece criterios de selección de las instalaciones que serán inspeccionadas. Asimismo, el Ministerio Público no nos ex-presa que tales limitaciones están contenidas en algún reglamento o memorando administrativo.
Aunque ciertamente podría plantearse que esta omisión incide sobre la certeza y regularidad del estatuto, estima-mos que en el presente caso su ausencia no alcanza niveles constitucionalmente irrazonables. El estatuto no autoriza la realización de los registros a cualquier hora del día o de la noche. Tampoco autoriza la realización de las inspeccio-nes fuera de horas laborables.
Estimamos que una lectura razonable y justa del Art. *2705(h) de la Ley de Depósitos de Chatarra, 10 L.P.R.A. see. 971d(h), requiere que las inspecciones sean realizadas du-rante horas laborables del negocio. Una interpretación con-traria viciaría el estatuto de inconstitucionalidad. Véanse: Yingsiim Au v. State, supra (el lenguaje del estatuto era demasiado amplio al permitir la intervención estatal fuera de horas laborables); People v. Krull, 481 N.E.2d 703 (1985) (el estatuto impugnado dejaba demasiada discreción al funcionario estatal al permitir los registros “a cualquier hora durante el día o la noche”); State v. VFW Post 3562, supra, (el estatuto examinado no contenía limitación al-guna en cuanto al horario en que podían ser efectuadas las inspecciones); Bagget v. State, supra (el estatuto impug-nado era inconstitucional de su faz por no contener nin-guna garantía procesal). De hecho, surge de los autos que la intervención de la Policía en el presente caso fue reali-zada durante horas laborables.
Por lo anterior, resolvemos que el Art. 5(h) de la Ley de Depósitos de Chatarra, supra, como autorización estatutaria para realizar registros administrativos en los depósitos de chatarra sin la previa obtención de una orden judicial fundada en causa probable, posee la certeza y regularidad necesaria para constituir un sustituto adecuado a la orden judicial bajo la Sec. 10 del Art. II de nuestra Constitución, supra. Nuestra interpretación del estatuto que autoriza la realización de los registros administrativos en los depósitos de chatarra tiene como finalidad suplir sus posibles deficiencias sin desvirtuar el propósito principal que la inspiró. González Pérez v. E.L.A., supra
Resolvemos que la Policía de Puerto Rico puede realizar válidamente intervenciones administrativas en este tipo de negocio al amparo de dicho artículo.
*271HH £
La conclusión anterior, sin embargo, no pone punto final a la consideración del presente caso. La parte recurrida plantea en su alegato que el registro realizado en el depó-sito de chatarra “El Capitán” fue de índole penal y no administrativa.
Los autos no nos permiten hacer una determinación completa sobre este aspecto. La minuta de la vista de su-presión de evidencia no recoge el testimonio prestado por los testigos en torno a las circunstancias específicas que rodearon la intervención policiaca. Tampoco contamos con una transcripción de evidencia.
Por otro lado, el foro de instancia no resolvió este asunto. Su determinación de suprimir la evidencia se basó exclusivamente en el hecho de que la Policía de Puerto Rico no demostró que tuviera una orden judicial. Así, sólo contamos con alegaciones de los recurridos, que aunque no han sido contradichas, no constituyen fundamento apro-piado para una adjudicación en apelación. Por ello, consi-deramos apropiado devolver el caso al foro de instancia para que se realice la vista correspondiente en la cual se dilucide cualquier controversia fáctica en tomo a la forma en que fue realizado el operativo y, por consiguiente, se dilucide la naturaleza del registro realizado por la Policía en el depósito de chatarra “El Capitán”. Véanse: Pueblo v. Yip Berrios, supra; U.S. v. Johnson, supra; Long v. Van de Kamp, supra.
En vista de ello, procede revocar la determinación del Tribunal de Circuito de Apelaciones y devolver el recurso al foro de instancia para que examine la prueba de las partes sobre la naturaleza del registro y determine si el objetivo de la intervención policiaca en el depósito de chatarra “El Ca-pitán” fue ajeno a la verificáción del cumplimiento del es-quema regulador diseñado para la actividad comercial, en *272cuyo caso el tribunal deberá decretar la supresión defini-tiva de la evidencia incautada.

Se emitirá la correspondiente sentencia.

El Juez Asociado Señor Fuster Berlingeri hace constar que “concurre con la opinión mayoritaria sólo en cuanto a que debe revocarse el dictamen del Tribunal de Circuito de Apelaciones. En su criterio, la situación del caso de autos es sobre un negocio estrechamente regulado, en el cual la Policía realizó un registro válido, conforme a las normas aplicables a tales negocios. Disiente en cuanto al dictamen mayoritario de devolver el recurso al foro de instancia para que éste indague sobre los supuestos objetivos de la inter-vención policíaca”.

 Dispone el referido artículo:
“Toda persona que voluntariamente y a sabiendas posea alguna pieza o vehículo de motor con los números de motor o serie, o cualquier otro número de identificación impreso por el manufacturero o fabricante o asignado por el Secretario del Departa-mento de Transportación y Obras Públicas borrado, mutilado, alterado, destruido, desprendido o en alguna forma modificado incurrirá en delito menos grave y convicta que fuere se le impondrá una pena de multa no menor de doscientos (200) dólares ni mayor de quinientos (500) dólares o pena de reclusión que no excederá de seis (6) meses o ambas penas a discreción del tribunal.
“La mera posesión de las piezas o vehículos con los números borrados, mutila-dos, alterados, destruidos, desprendidos, o en alguna forma modificados constituirá evidencia prima facie de la posesión voluntaria a que se refiere esta sección.” 9 L.P.R.A. see. 3220.


 Véase la Cuarta Enmienda de la Constitución de Estados Unidos.
Como se sabe, la Cuarta Enmienda federal prescribe sólo el ámbito mínimo de protección que los estados y Puerto Rico están obligados a reconocer. Nuestra refe-rencia a jurisprudencia federal es, en consecuencia, exclusivamente para precisar el contenido mínimo de nuestro equivalente constitucional y con fines ilustrativos.


 La existencia de una expectativa menor a la intimidad frente a situaciones variadas en las cuales el Estado posee un interés gubernamental de significativa importancia o ante circunstancias apremiantes en las que no media el consenti-miento válido del intervenido, ha justificado el reconocimiento de excepciones al re-quisito de una orden judicial. En Puerto Rico, por ejemplo, hemos validado los regis-tros superficiales incidentales y contemporáneos a un arresto válido, Pueblo v. Dolce, 105 D.P.R. 422 (1976); Pueblo v. Zayas Fernández, 120 D.P.R. 158 (1987); Pueblo v. Del Río, 113 D.P.R. 684 (1982); los registros efectuados ante circunstancias apre-miantes para preservar la evidencia, Pueblo v. González Rivera, 100 D.P.R. 651 (1972); Pueblo v. Nieves Vargas, 101 D.P.R. 263 (1973); los registros tipo inventario, Pueblo v. Rodríguez Rodríguez, 128 D.P.R. 438 (1991); y cierto tipo de registros e incautaciones que, aunque se efectúan sin orden judicial y sin que existan motivos fundados, en el balance de los intereses antes esbozados, la actuación gubernamental resulta constitucionalmente razonable. Pueblo v. Falú Martínez, 116 D.P.R. 828 (1986) (validando los registros efectuados en las celdas de reclusos ante la expecta-tiva a la intimidad atenuada de éstos y el significativo interés gubernamental en garantizar la seguridad en las cárceles); Pueblo v. Yip Berríos, 142 D.P.R. 386 (1997), (reconociendo como válidas las detenciones de vehículos de motor efectuadas por la Policía de Puerto Rico en el contexto de bloqueos de carreteras que responden a un plan no arbitrario).


 En palabras del Tribunal Supremo federal: “the doctrine is essentially defined by ‘the pervasiveness and regularity of federal regulation’ and the effect of such regulation upon an owner’s expectation of privacy\” New York v. Burger, 482 U.S. 691, 701 (1987).


 Lo que hoy hemos resuelto no altera las normas desarrolladas para determi-nar la razonabilidad de citaciones administrativas efectuadas como parte de gestiones investigativas. H.M.C.A. (P.R.), Inc., etc. v. Contralor, 133 D.P.R. 945 (1993); E.L.A. v. P.R. Tel. Co., 114 D.P.R. 394 (1983); P.N.P. v. Tribunal Electoral, 104 D.P.R. 741 (1976); Cooperativa Cafeteros P.R. v. Colón Torres, 84 D.P.R. 278 (1961).


 La tendencia mayoritaria favorece el examen de los elementos examinados por el Supremo federal en New York v. Burger, supra, para determinar si nos encon-tramos ante una industria estrechamente reglamentada. En específico, se ha favo-recido que el Tribunal Supremo de Estados Unidos haya superado en Donovan v. Dewey, 452 U.S. 594 (1984), la vieja norma de Marshall v. Barlow’s, Inc., 436 U.S. 307 (1978), que postulaba que una industria era de las estrechamente reglamenta-das si, y sólo si, la industria en cuestión tenía una historia de una estrecha regla-mentación gubernamental.


 Véanse: United States, v. Biswell, 406 U.S. 311 (1972), (en donde se destaca la validez de los registros administrativos sujeto a que sean efectuados “en el con-texto de un sistema de inspecciones de negocios que está cuidadosamente limitad en tiempo, lugar y alcance”); Bionic Auto Parts and Sales, Inc. v. Fahner, 721 F.2d 1072 (7mo Cir. 1983) (en donde se resuelve que para que se satisfagan los requisitos de certeza y regularidad el programa de inspecciones debe definir claramente qué será registrado, quién puede registrar y la frecuencia de tales registros).


 Véase, además, People v. Barnes, 146 Mich.App. 37 (1985) (en donde el tribunal resolvió que si la realización de un registro administrativo en un depósito de chatarra no ha finalizado a la hora en que el negocio normalmente cierra sus opera-*265dones, el registro tendría que ser interrumpido a menos que en ese momento exis-tiera alguna base para obtener una orden judidal).


 Este inciso de la ley dispone:
“La Policía de Puerto Rico tendrá libre acceso a las oficinas, archivos y al área del negocio de depósito de chatarra con el fin de inspeccionar el libro registro reque-rido por esta sección. Durante la inspección que practique podrá, además, la Policía ocupar las tablillas, registración [sic] y números de series de los vehículos que estén depositados en el local.” 10 L.P.R.A. sec. 971d(h).
Por otro lado, la disposición considerada por el Tribunal Supremo federal en New York v. Burger, supra, que confería a la Policía de Nueva York la facultad de registrar los depósitos de chatarra, disponía en parte:
“Upon request of an agent of the commissioner or of any police ofScer and during his regular and usual business hours, a vehicle dismantler shall produce such records and permit said agent or police officer to examine them and any vehicles or parts of vehicles which are subject to the record keeping requirements of this section and which are on the premises.... The failure to produce such records or to permit such inspection on the part of any person required to be registered pursuant to this section as required by this paragraph shall be a class A misdemeanor.” N.Y. Vehicle and Traffic Law Sec. 415-a5 (McKinney 1996) (Ley de Vehículos y Tránsito de New York, Sec. 415-a5).